     Case 2:19-cr-20282-WLC Document 1 Filed 10/09/19 Page 1 of 2                    PageID 1



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

UNITED STATES OF AMERICA                            )
                                                    )        Cr. No.: 2:19cr20282 JTF
v.                                                  )
                                                    )        18 U.S.C. § 641
BARBARA ZOCCOLA                                     )

                                 INFORMATION
THE UNITED STATES ATTORNEY CHARGES:

       At all times material to this Information:

                                           Background

       1.      BARBARA ZOCCOLA was employed by the United States Department of Justice

as an Assistant United States Attorney for the United States Attorney’s Office for the Western

District of Tennessee.

       2.      The United States Department of Justice was a federal executive department

organized under the executive branch of the United States government.

       3.      Beginning no later than June 12, 2018, and continuing up until on or around June

11, 2019, in the Western District of Tennessee, BARBARA ZOCCOLA did knowingly and

intentionally convert to her use a thing of value belonging to the United States Department of

Justice, to wit: leave time, by misreporting and falsely certifying her time and attendance records.

       4.      As a result of her submitting these certifications containing false information,

BARBARA ZOCCOLA was able to accrue leave time, to which she was not entitled, from the

United States Department of Justice.
   Case 2:19-cr-20282-WLC Document 1 Filed 10/09/19 Page 2 of 2                    PageID 2



                     Theft of Public Money, Property, or Thing of Value

                                       (18 U.S.C. § 641)

       On or around October 25, 2018, BARBARA ZOCCOLA knowingly and intentionally

converted to her use a thing of value belonging to the United States Department of Justice by

misreporting and falsely certifying her time and attendance records for Pay Period 21, in which

she falsely reported that she had worked full, 8-hour days on October 16, 18, 23, and 25, 2018. By

certifying this information, BARBARA ZOCCOLA failed to report approximately 9 hours of

unclaimed leave time that she had taken on October 16, 18, 23, and 25, 2018, thereby accruing and

keeping approximately 9 hours of leave time to which she was not entitled.

       In violation of Title 18, United States Code, Section 641.




                                             DONALD Q. COCHRAN
                                             UNITED STATES ATTORNEY


                                             /s/ Chris Suedekum
                                             CHRIS SUEDEKUM
                                             ASSISANT UNITED STATES ATTORNEY

                                             ACTING PURSUANT TO AUTHORITY
                                             CONFERRED BY 28 U.S.C. § 515




                                                2
